Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on February 16th, 2021, which claims 1-20 are presented for examination.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 10, and 18 are presented in independent form.
The preliminary amendment filed on May 27th, 2021 has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1:
Step 1: In the instant case, the claims are directed to method (claims 1-9), thus, each of the claims falls within one of the four statutory categories (i.e., process, machine manufacture, or composition of matter).
Step 2A: Based on the claims being determine to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in the instant case, the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A: Prong 1:
Independent claim 1 recites:
generating a model package (Observation) comprising: 
model definition data for a model (Observation); 
function code facilitating execution of the model (Observation); and 
at least one interface for at least one operating system (Observation).


Step 2A: Prong 2:
This judicial exception is not integrated into a practical application because it does not recite any element that integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
 Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using function code to execute the model amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claim 1 is ineligible.
Regarding Claims 2-9: the dependent claims recite limitations that elaborate on the abstract idea without reciting additional elements that would integrate the abstract idea into a practical application or be considered an inventive concept; therefore they are also rejected as non-statutory subject matter.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically directed towards computer programs representing computer listings per se.
Claim 10 recites “An apparatus … comprising:
generating a model package comprising: 
 model definition data …
function code  …
at least one interface ...”
that has been reasonably interpreted as computer programs, software, listing per se. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other components of a computer that permit the computer program’s functionality to be realized. See M.P.E.P. 2106.01(I).
Claims 11-17 do not overcome the deficiency as noted above; therefore they are also rejected as non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (U.S. Publication No. 2020/0004575 – hereinafter, Bailey).
Regarding claim 1:
Bailey discloses a method for standardized model packaging and deployment, comprising: generating a model package (FIG. 2A and associated text, such as, “an engine (202) is a container comprising an analytic model and providing a portable and independently executable microservice, for example via a web service with RESTful API. The engine (202) is coupled to an input stream (204) for data input and an output stream (206) for data output including scoring the analytic model based on the data input.” (See par. [0056])) comprising: 
model definition data for a model (FIG. 7 and associated text, such as, “In step 702, a language is determined from the analytic model, and may be one of the following: C, Python, Java, R, S, SAS, PFA, H2O, PMML, SPSS, Mathematica, Maple, ; 
function code facilitating execution of the model (FIG. 2C and associated text, such as, “the analytic model code itself to be executed is referred to herein as the model action context (262)” (See par. [0075])); and 
at least one interface for at least one operating system (FIG. 2C and associated text, such as, “The model (252) may include a web server (274), providing microservices over HTTP via an API, for example a RESTful API. The system in FIG. 2A, FIG. 2B, and FIG. 2C may in one embodiment have a standard API and/or RESTful API to allow a consistent programmatic approach to interfacing with various components in the system.” (See par. [0078])).

Regarding claim 2:
The rejection of claim 1 is incorporated, Bailey further discloses wherein the model definition data is encoded in a model definition language (MDL) (FIG. 7 and associated text, such as, “In step 702, a language is determined from the analytic model, and may be one of the following: C, Python, Java, R, S, SAS, PFA, H2O, PMML, SPSS, Mathematica, Maple, and MATLAB.” (See par. [0538])).


The rejection of claim 2 is incorporated, Bailey further discloses wherein the model definition data comprises a binding to a programming language encoding the function code (FIG. 2B and associated text, such as, “the engine (222) has two primary functions: first, it binds an analytic model (226) to an abstraction (224) and streams (234),(240) to an I/O descriptor abstraction (232) using a consistency check on the appropriate input and output schemas in any order of binding; second, it executes the model by invoking the model runner (228)” (See par. [0072])).

Regarding claim 4:
The rejection of claim 3 is incorporated, Bailey further discloses wherein the model definition data comprises one or more other bindings to one or more other programming languages (FIG. 2E and associated text, such as, “A fleet controller (212) binds high-level static descriptions in the model manager (210) to the analytic engine run-time abstraction (222). In one embodiment, the fleet controller (212) may also bind containers with infrastructure or provide an interface to orchestrate containers and infrastructure using a third-party tool” (See par. [0083])).

Regarding claim 5:
The rejection of claim 1 is incorporated, Bailey further discloses wherein one or more of the model definition data or the function code are configured to access one or more runtime dependencies excluded from the model package (FIG. 2B and associated text, such as, “if the language is C, the model runner (228) may include appropriate C .

Regarding claim 8:
The rejection of claim 1 is incorporated, Bailey further comprising deploying the model package for execution of the model (FIG. 13 and associated text, such as, “In step 1308, the first VEE for the first analytic engine and the second VEE for the second analytic engine are deployed” (See par. [0563])). 

Regarding claim 9:
The rejection of claim 8 is incorporated, Bailey further comprising executing the model via the model package (FIG. 13 and associated text, such as, “dynamic scaling of the first VEE is performed for the first analytic engine (202, 222) based on the concurrency model and a measurement detected using the sensor, for example to deploy additional containers for the first analytic engine to be executed in parallel, as described above for an R model that may be made more efficient through parallelization” (See par. [0566])).

Regarding claim 10:
This is an apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 12:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Regarding claim 13:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Regarding claim 14:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 5, and is therefore rejected under similar rationale.
Regarding claim 17:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 8, and is therefore rejected under similar rationale.

This is a product version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 18 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailey in view of Das (U.S. Publication No. 2012/0290560 – hereinafter, Das).

The rejection of claim 1 is incorporated, Bailey discloses “and customized interfaces that allow the processor 102 to send and, more typically, receive data from other devices” (See par. [0053]), but Bailey does not explicitly teach:
wherein the at least one interface comprises an Application Binary Interface (ABI).
However, Das discloses: 
wherein the at least one interface comprises an Application Binary Interface (ABI) (“An ABI represents a low-level interface between a software program and an operating system or another software program. An ABI represents a compiled binary form of a library or operating system function (‘function’) … serving as a low-level interface between local and third-party software programs and the base operating system.” (See par. [0013])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Das into the teachings of Bailey because that would have obtaining a binary file relating to a software package of an operating system, and extracting, from the binary file, interface details relating to interfaces associated with the software program as suggested by Das (See par. [0009]).
Regarding claim 15:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.
Claims 7 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bailey in view of Urbach (U.S. Publication No. 2019/0042283 – hereinafter, Urbach).
Regarding claim 7:
The rejection of claim 1 is incorporated, but Bailey does not explicitly teach:
wherein the at least one interface comprises a Foreign Function Interface (FFI);
However, Urbach discloses:
wherein the at least one interface comprises a Foreign Function Interface (FFI) (“Many programming languages provide foreign function interfaces. A foreign function interface is a mechanism by which a software program written in one programming language can invoke routines or make use of services written in another programming language (e.g., functions provided by an operating system or software library). Typically, the functions implementing the foreign function interface of a programming language are included in a foreign function library provided by that programming language. For example, Python provides a foreign function library called the ‘ctypes package’; Java provides Java Native Interface and Java Native Access that enable Java programs to access native shared libraries; and JavaScript provides JavaScript Native Interface (JSNI), also called JavaScript Foreign Function Interface (JSFFI).” (See par. [0016])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Urbach into the teachings of Bailey because that would have provided a foreign function interface mechanism by which a software program written in one programming language can 

Regarding claim 16:
The rejection of base claim 10 is incorporated. All the limitations of this claim have been noted in the rejection of claim 7, and is therefore rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coenders et al. (U.S. Publication No. 2021/0150411) discloses a system for securely training artificial intelligence (AI) models. The system may include communication circuitry for receiving from providers data sets, machine learning algorithms, and AI models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        November 5th, 2021